Case 2:19-cv-11753-MCA-LDW Document 8 Filed 05/31/19 Page 1 of 2 PageID: 31
 Case 2:19-cv-11753-MCA-LDW Document 7 Filed 05/30/19 Page 1 of 2 PagelD: 29




                          UNITED STATES DISTRICT COURT

                               DISTRICT OF NEW JERSEY




JACK KANG. an                                Civil Action Number: 2:19-cv-1 1753
individual

               P Ia i nti ff

v.

WYNDI-IAM HOTEL GROUP. LLC

               Defendant



     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(afll)(A)(i)


        PLEASE TAKE NOTICE that Plaintiff, JACK KANG and the undersigned counsel.

pursuant to Federal Rule of Civil Procedure Rule 41(a)(l)(A)(i) of the Federal Rules of Civil

 Procedure, hereby give notice that the above-captioned action is voluntarily dismissed, without

prejudice as to the claims against the Defendant. WYNDHAM HOTEL GROUP, LLC.



 Dated May 30, 2019

                                             Respectfully submitted,

                                             /s/ Stamatios Stamo u/is
                                             Stamatios Stamoulis
                                             Ncw Jersey Bar No.: 017901999
                                             Stamoulis & Weinblatt LLC
                                             800 N. West Street, Third Floor
                                             Wilmington. DE 19801
                                             Tel: (302) 999-1540
                                             Email: stamoulisóswdclawcorn
                                             Counsel/br Plaintiff


                                                1
Case 2:19-cv-11753-MCA-LDW Document 8 Filed 05/31/19 Page 2 of 2 PageID: 32
 Case 2:19-cv-11753-MCA-LDW Document 7 Filed 05/30/19 Page 2 of 2 PagelD: 30



                                  .: Yvette J. Hone/I

                                  Yvette .1. flarrell
                                  Florida Bar No: 12936
                                  Legal Justice Advocates. LLP
                                  1629 K Street NW. Suite 300
                                  Washington. D.C. 20006
                                  Tel: (202) 290-6671
                                  Erriail : vh a,leual ins! iccadvocates.coni
                                  Counsel fon Plaint ff




                                           c513111’1                            —




                                     2
